IN THE COURT OF APPEALS OF TENNESSEE,
                                 AT NASHVILLE
           ____________________________________________________________

                                          )
LETA MEEK HOALCRAFT,                      )       Williamson County Circuit Court
                                          )       No. II-91068
   Plaintiff/Appellant,                   )
                                          )       C.A. No. M1999-00143-COA-R3-CV
VS.                                       )
                                          )
WALTER TROY SMITHSON,

   Defendant/Appellee.
                                          )
                                          )
                                          )
                                                                        FILED
                                          )
____________________________________________________               February 29, 2000
__________________________
                                                                   Cecil Crowson, Jr.
From the Circuit Court of Williamson County at Franklin.         Appellate Court Clerk
Honorable Russ Heldman, Judge


R. E. Lee Davies,
HARTZOG, SILVA & DAVIES, Franklin, Tennessee
Attorney for Plaintiff/Appellant.


Virginia Lee Story, Franklin, Tennessee
Attorney for Defendant/Appellee.



OPINION FILED:

AFFIRMED IN PART, REVERSED IN PART AND REMANDED


                                             FARMER, J.

CRAWFORD, P.J., W.S.: (Concurs)
LILLARD, J.: (Concurs)




               At the time of their divorce in December of 1988, Plaintiff Leta Hoalcraft and

Defendant Walter Troy Smithson agreed that Mrs. Hoalcraft would have custody of their two minor
children and that Mr. Smithson would have visitation with the children. In June of 1997, Mrs.
Hoalcraft filed a petition requesting permission to relocate with the children to Thailand. In his
answer to this petition, Mr. Smithson requested a change of custody. After a hearing on the matter,
Mrs. Hoalcraft’s petition to relocate was granted and Mr. Smithson’s request for a change of custody
was denied.



               In August of 1998, Mrs. Hoalcraft sent a letter to the Circuit Court Clerk advising the
Clerk that she had not received any child support from Mr. Smithson since June of 1997. As a result

of this letter, the court entered a show cause order requiring the appearance of Mr. Smithson. Mr.

Smithson subsequently filed a petition seeking a change of custody. Mrs. Hoalcraft filed an answer
to the petition and a counter-claim seeking payment of Mr. Smithson’s child support arrearage. Mr.

Smithson then filed a motion asking the court to interview the parties’ children in chambers. The

trial court subsequently entered an order requiring Mrs. Hoalcraft to return the children from
Thailand to Tennessee for visitation with Mr. Smithson. In December of 1998, the trial court

interviewed the children in chambers. The court then conducted a full hearing on Mr. Smithson’s

petition, which resulted in an order removing the children from the custody of Mrs. Hoalcraft and
placing them in the custody of Mr. Smithson. Mrs. Hoalcraft appealed this ruling. In December of

1999, this Court issued an opinion reversing the ruling of the trial court and restoring the parties’

original custody arrangement. See Hoalcraft v. Smithson, No. M1999-01837-COA-R3-CV, 1999

WL 1206671 (Tenn. Ct. App. Dec. 17, 1999).



               During the pendency of Mrs. Hoalcraft’s appeal of the trial court’s order granting a

change of custody, Mr. Smithson filed a motion asking the court to set child support. After a hearing

on the matter in June of 1999, the trial court ruled (1) that, beginning in January of 1999, Mrs.

Hoalcraft is obligated to pay child support to Mr. Smithson in the amount of $554.00 per month, (2)
that any amounts owed to Mr. Smithson should be applied towards his child support arrearage, and

(3) that Mr. Smithson is entitled to a $5,400.00 credit against his child support arrearage for the cost

of airline tickets that he purchased for the parties’ children when they returned from Thailand to
Tennessee for visitation. The parties filed separate motions to amend the trial court’s ruling. The

court granted Mrs. Hoalcraft’s motion, amending its ruling to decrease the amount of Mr. Smithson’s

judgment to $8,210.00 and increase the amount of Mrs. Hoalcraft’s judgment to $25,051.03. The

parties then entered a consent order reducing the amount of Mrs. Hoalcraft’s judgment to

$24,306.93. This appeal followed.



                The issues raised on appeal, as we perceive them, are as follows:



                1.      Did the trial court err in ordering Mrs. Hoalcraft to pay child support?

                2.      Did the trial court err in giving Mr. Smithson a credit against
                        his child support arrearage for the cost of flying the children
                        from Thailand to Tennessee for visitation?
               3.      Is Mr. Smithson entitled to an award of attorney’s fees
                       incurred at trial and on appeal?



To the extent that these issues involve questions of fact, our review of the trial court’s ruling is de

novo with a presumption of correctness. See T.R.A.P. 13(d). Accordingly, we may not reverse these
findings unless they are contrary to the preponderance of the evidence. See, e.g., Randolph v.
Randolph, 937 S.W.2d 815, 819 (Tenn. 1996); T.R.A.P. 13(d). With respect to the trial court’s legal

conclusions, however, our review is de novo with no presumption of correctness. See, e.g., Bell ex
rel. Snyder v. Icard, Merrill, Cullis, Timm, Furen and Ginsburg, P.A., 986 S.W.2d 550, 554 (Tenn.
1999); T.R.A.P. 13(d).



               At the hearing on his motion to set child support, Mr. Smithson took the position that
Mrs. Hoalcraft is willfully and voluntarily unemployed. Accordingly, he argued that, pursuant to

Chapter 1240-2-4-.03 of Tennessee’s child support guidelines,1 Mrs. Hoalcraft’s imputed income
is $25,761.00 per year and that she is obligated to pay support for the parties’ two children in the

amount of $554.00 per month. Chapter 1240-2-4-.03 provides in pertinent part as follows:



               (d)     If an obligor is willfully and voluntarily unemployed or underemployed, child
                       support shall be calculated based on a determination of potential income, as
                       evidenced by educational level and/or previous work experience.

               (e)     When establishing an initial order and the obligor fails to produce evidence
                       of income (such as tax returns for prior years, check stubs, or other
                       information for determining current ability to support or ability to support in
                       prior years), and the court has no other reliable evidence of the obligor’s
                       income or income potential, gross income for the current and prior years
                       should be determined by imputing annual income of $25,761. This figure
                       represents an average of the median annual income for Tennessee families as
                       provided by the 1990 U.S. Census of Income and Poverty data for Tennessee
                       Counties.



Tenn. Comp. R. & Regs. ch. 1240-2-4-.03 (3)(d-e) (1994). The trial court agreed with Mr.

Smithson, stating as follows:



               [T]he mother shall pay child support in the amount of $554.00 per
               month beginning January 1999 and each month thereafter as provided
               by law. . . . [S]aid amount of support is in compliance with the child
               support guidelines based upon Mother[’]s previous employment and
               earning capacity.




   1
    Section 36-5-101 of the Tennessee Code Annotated provides that, when ruling on matters of
child support, the court is instructed to follow the guidelines promulgated by the Tennessee
Department of Human Services. See Tenn. Code Ann. § 36-5-101(e)(2) (Supp. 1999); Herrera
v. Herrera, 944 S.W.2d 379, 386 (Tenn. Ct. App. 1996).
               On appeal, Mrs. Hoalcraft argues that she is not willfully and voluntarily unemployed

and that, consequently, the trial court erred in adopting the presumption of income set forth in
Chapter 1240-2-4-.03. After obtaining the permission of the trial court, Mrs. Hoalcraft relocated to
Thailand with the parties’ two children.2 Mrs. Hoalcraft testified that she does not have a valid work
permit allowing her to work while in Thailand, nor is she able to obtain such a permit. Mrs.
Hoalcraft testified that, so long as she remains in Thailand, she is legally prohibited from earning
income. Mrs. Hoalcraft further testified that, if she was caught working for wages while in Thailand,

both she and her husband would be subject to deportation. Mr. Smithson did not refute her
testimony. Additionally, Mr. Smithson did not produce any evidence suggesting that Mrs.
Hoalcraft’s unemployment is willful and voluntary within the meaning of Chapter 1240-2-4-.03.

This provision applies to parents who choose to be unemployed or underemployed in order to avoid
paying support for their minor children. Based on our review of the evidence, we do not think that
the purpose of Mrs. Hoalcraft’s relocation to Thailand was to avoid her obligation to support the

parties’ children. On the contrary, at the time of the relocation, Mrs. Hoalcraft had custody of the
children and it was Mr. Smithson who was under court order to make monthly child support

payments. Because Mr. Smithson failed to prove that Mrs. Hoalcraft is willfully and voluntarily

unemployed, we conclude that the trial court improperly applied the presumption of income
contained in Chapter 1240-2-4-.03. Rather, the court should have determined that, under the unique

circumstances of the case at bar, Mrs. Hoalcraft is unable to earn a living and therefore is not

required to pay child support to Mr. Smithson.3 We therefore reverse the trial court’s ruling with
respect to the matter of child support.
               In ruling on Mr. Smithson’s motion to set child support, the trial court adopted a

proposal submitted by Mr. Smithson that provided for a credit against his child support arrearage

in the amount of $5,400.00, the cost of the airline tickets that Mr. Smithson had purchased for the
children when they were returned to Tennessee for visitation and to be interviewed in conjunction

with Mr. Smithson’s petition for a change of custody. Mrs. Hoalcraft argues on appeal that the

allowance of such a credit is inequitable. The proper allocation of travel expenses in child custody
and support cases is within the sound discretion of the trial court. See Bowers v. Bowers, 956



   2
    The reason for this relocation was that Mrs. Hoalcraft’s current husband had accepted a
three-year overseas assignment with his employer. This assignment is scheduled to end
sometime in the year 2001, at which time Mrs. Hoalcraft and her current husband intend to return
to the United States.
   3
     Mr. Smithson suggests that, if Mrs. Hoalcraft is not required to pay child support while
residing in Thailand, obligor parents all across Tennessee will flee the country in an attempt to
avoid the obligation of paying child support. We disagree. As stated above, the purpose of Mrs.
Hoalcraft’s relocation to Thailand was not to avoid paying child support for the parties’ children.
If, unlike Mrs. Hoalcraft, an obligor parent moves to another country for this purpose, then the
parent would be willfully and voluntarily unemployed or underemployed within the meaning of
Chapter 1240-2-4-.03 and thus would be required to pay child support based on his or her
potential income rather than actual income.
S.W.2d 496, 500 (Tenn. Ct. App. 1997)(holding that, under the circumstances, it was appropriate

for the trial court to order the father to reimburse the mother for travel expenses incurred when
visiting the parties’ children). Because we find no abuse of discretion in the instant case, the ruling
of the trial court with respect to this matter is affirmed.



                Finally, Mr. Smithson argues that the trial court should have required Mrs. Hoalcraft
to pay his attorney’s fees. In his motion to set child support, however, Mr. Smithson did not request

an award of attorney’s fees. Additionally, the trial court’s order on Mr. Smithson’s motion to set
child support is silent regarding the attorney’s fees incurred by the parties. Issues not raised at trial
may not be raised for the first time on appeal. See Civil Serv. Merit Bd. v. Burson, 816 S.W.2d 725,

734-35 (Tenn. 1991); State Dep’t of Human Servs. v. Defriece, 937 S.W.2d 954, 960 (Tenn. Ct.
App. 1996); Stewart Title Guar. Co. v. Federal Deposit Ins. Corp., 936 S.W.2d 266, 270-71 (Tenn.
Ct. App. 1996). Thus, because the matter of attorney’s fees was never an issue at the trial court

level, we are precluded from considering this matter. Mr. Smithson also requests an award of
attorney’s fees incurred on appeal. The present appeal is resolved partially in favor of Mrs. Hoalcraft

and partially in favor of Mr. Smithson. In our discretion, we find that Mr. Smithson is not entitled

to an award of attorney’s fees incurred on appeal.


                For the reasons set forth above, we hold (1) that the trial court erred in requiring Mrs.

Hoalcraft to pay child support to Mr. Smithson, (2) that the trial court did not err in allowing Mr.
Smithson to off-set his child support arrearage by the cost of airline tickets that he purchased for the
parties’ children, and (3) that Mr. Smithson is not entitled to an award of attorney’s fees incurred at

trial or on appeal. Accordingly, the ruling of the trial court is affirmed in part and reversed in part.

The cause is remanded to the trial court for further proceedings consistent with this opinion. The
costs of this appeal are charged one-half to Mrs. Hoalcraft and one-half to Mr. Smithson, for which

execution may issue if necessary.



                                                        ____________________________________
                                                        FARMER, J.



______________________________
CRAWFORD, P.J., W.S.



______________________________
LILLARD, J.